Case 3:21-cv-03009-TLB Document 12           Filed 03/31/21 Page 1 of 3 PageID #: 64




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION

 JAMES BRIAN CLARK                                                            PLAINTIFF

 V.                             CASE NO. 3:21-CV-03009

 JIM ROSS, SHERIFF OF
 CARROLL COUNTY,ARKANSAS                                                   DEFENDANT

                                         ORDER

       Currently before the Court is a Report and Recommendation ("R&R") (Doc. 7) filed

 on March 15, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge for

the Western District of Arkansas. Magistrate Judge Ford recommends dismissing James

 Brian Clark's Petition under 28 U.S.C. § 2241 for Writ of Habeas Corpus by a Person in

State Custody (Doc. 1), his Motion for Counsel (Doc. 4), his Motion for Sanctions (Doc.

5), and his Motion to Compel Appearance (Doc. 6). After the R&R was issued, Mr. Clark

filed a Motion to Dismiss State Court Indictment (Doc. 8) and Motion for Compassionate

 Release from Jail (Doc. 10). Finally, on March 22, Mr. Clark filed an Objection to the R&R

(Doc. 9). The Court has now reviewed the entire docket of the case de novo and is

prepared to rule on the habeas petition and the separate motions that were filed

thereafter.

       The R&R explains that Mr. Clark's habeas petition is subject to dismissal on two

separate grounds. First, he failed to pay the $5.00 filing fee and did not complete an

application to proceed in forma pauperis, as he was ordered to do. The Court agrees

with the Magistrate Judge that the case is subject to dismissal on this basis alone.

Second, the R&R advises that the Court should abstain from hearing the substantive

                                             1
Case 3:21-cv-03009-TLB Document 12            Filed 03/31/21 Page 2 of 3 PageID #: 65




claims in the habeas petition pursuant to the doctrine set forth in Younger v. Harris, 401

U.S. 37, 43-54 (1971). The R&R explained:

       There are ongoing state judicial proceedings pending against Clark, which
       implicate the important state interest of enforcing state criminal law, and
       those pending state criminal proceedings afford Clark an adequate
       opportunity to raise the constitutional questions he now presents.

(Doc. 7, p. 6).

       Mr. Clark's Objection to the R&R fails to offer any factual or legal reason why the

Court should not abstain from hearing the case. Instead, he argues that he is innocent

of the multiple criminal charges the state of Arkansas has brought against him.           He

demands to be freed on bond pending his trial. He contends that the many continuances

of his trial date (caused, at least in part, by the COVID pandemic) have denied him the

right to a speedy trial. And he insists that his court-appointed attorney has failed to

adequately represent him in the state court proceedings. None of these complaints meet

the high bar necessary to qualify as an exception to the Younger abstention doctrine. Mr.

Clark's recourse is to seek relief by filing a motion in state court-something he has not

yet tried to do, judging by the Court's review of the criminal dockets in both of his pending

cases. His Objection is therefore OVERRULED.

       IT IS ORDERED that the R&R (Doc. 7) is ADOPTED IN ITS ENTIRETY and the

Petition under 28 U.S.C. § 2241 for Writ of Habeas Corpus by a Person in State Custody

(Doc. 1) is DISMISSED WITHOUT PREJUDICE for the reasons stated in the R&R.

       IT IS FURTHER ORDERED that in light of the Court's dismissal of the underlying

habeas petition, all other pending Motions are DENIED AS MOOT.




                                             2
Case 3:21-cv-03009-TLB Document 12      Filed 03/31/21 Page 3 of 3 PageID #: 66



                                    t
      IT IS SO ORDERED on this 31    day of March, 20




                                                            ROOKS
                                                            ES DISTRICT JUDGE




                                        3
